Citation Nr: 1814225	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increases in the (0 percent prior to December 2, 2014, and 30 percent from that date) staged ratings assigned for laryngitis.

2.  Entitlement to a compensable rating for allergic rhinitis.

3.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 prior to December 2, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to August 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In May 2014 these matters were remanded for additional development.  An interim [March 2015] rating decision granted a 30 percent rating for laryngitis effective December 2, 2014.


FINDINGS OF FACT

1.  Prior to December 2, 2014, the Veteran's laryngitis was not shown to have been manifested by hoarseness with inflammation of cords or mucous membrane, or with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; from that date, the 30 percent rating assigned is the maximum schedular rating provided for laryngitis; symptoms or impairment not encompassed by the schedular criteria are not shown, or alleged.

2.  The Veteran's allergic rhinitis is not shown to at any time have been manifested by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, or nasal polyps.

3.  It is reasonably shown that prior to December 2, 2014 the Veteran's two service connected disabilities, each rated 0 percent (laryngitis and allergic rhinitis) were each of such nature as to clearly interfere with employability.  

CONCLUSIONS OF LAW

1.  A compensable rating for laryngitis prior to December 2, 2014, and a rating in excess of 30 percent from that date, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (Code) 6516 (2017).

2.  A compensable rating for allergic rhinitis is not warranted .  38 U.S.C. §§ 1155, 5107 ( 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.31, 4.97, Code 6522 (2017).

3.  A 10 percent rating under 38 C.F.R. § 3.324 is warranted throughout the period prior to December 2, 2014.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and an October 2017 supplemental SOC readjudicated the matters after the Veteran responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran has not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its May 2014 remand directives. 

Factual Background, Legal Criteria, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.   

On July 2009 VA nose, sinus, larynx, and pharynx examination, the Veteran reported that in 1988 he underwent surgery during which a vocal cord was scraped and he had a Teflon tube around it.  He reported that his sore throat improved for several years but he had been having sore throat problems again for the past 2 years.  There was a history of sinusitis with no incapacitating or non-incapacitating episodes.  Current rhinitis symptoms included watery eyes; there were no current sinus symptoms.  There was no breathing difficulty.  Speech impairment consisted of hoarseness.  The Veteran reported getting postnasal drip and sore throat, and that clearing his throat improved the symptoms somewhat.  He reported his last episode of sinusitis was a year earlier and that it was not currently an issue.  There was no other surgery on the vocal cord or larynx; he had never smoked cigarettes; and during service he was not exposed to asbestos.  He tried Claritin, Allegra, and a nasal inhaler, but they did not help.  He was not currently taking any prescriptions for allergies or hoarseness and had not seen an ENT since he left the service.  He was currently unemployed after being laid off due to his company downsizing.

On physical examination, there was no evidence of sinus disease or soft palate abnormality.  There were no signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, or rhinoscleroma.  There was no tissue loss, scarring, or deformity of the nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  The diagnoses included laryngitis and allergic rhinitis, with associated problems including throat, voice/vocal cord, allergy symptoms, and breathing issues.  The examiner opined that the disabilities had significant effects on the Veteran's usual occupation as a supervisor, because he was expected to give instructions and it was difficult to speak by the end of the day.  The examiner noted the Veteran's report that his hoarseness had been a problem ever since the surgery in service and had worsened in the previous 2 years; the allergy symptoms had improved for several years but had been bothering him more for the previous 2 years.

On July 2009 VA respiratory system examination, the Veteran reported the onset of breathing issues in 2007 with the onset of allergy symptoms, which developed as wheezing and shortness of breath.  He reported that his symptoms had been stable with the intermittent use of an oral bronchodilator as needed.  There was no history of hospitalization or surgery, trauma to the respiratory system, respiratory system neoplasm, pneumothorax, emphysema, asthma, hemoptysis, anorexia, chest pain, swelling, respiratory failure, fever, or periods of incapacitation.  He reported having a non-productive cough and wheezing nightly, and occasional dyspnea on mild, moderate, or severe exertion.  He reported that every night when he lies down, he wheezes and has to get up to clear the mucus and the wheezing stops.

On physical examination, abnormal respiratory sounds were noted to include rhonchi.  Diaphragm excursion and chest expansion were normal.  There was no chest wall scarring or deformity.  There were no conditions that may be associated with pulmonary restrictive disease; there was no asthma.  The diagnosis was allergic rhinitis with bronchospasm, categorized as obstructive respiratory disease.  The examiner opined that the disability had no significant effects on the Veteran's general occupational effect; its effect on usual daily activities was disrupting his ability to sleep.  The examiner opined that the Veteran's sleep difficulties are from the postnasal drip and allergies, not from sleep apnea.

Based on this evidence, the September 2009 rating decision on appeal granted service connection laryngitis and allergic rhinitis, each rated 0 percent, effective May 13, 2009.

At the October 2012 Board hearing, the Veteran testified that the more he talks throughout the day, giving instructions at work as a supervisor in a loud environment, the hoarser his voice becomes.  He testified that he has to clear his throat more, people have difficulty understanding him, and his throat becomes sorer as the day goes on.  He testified that this had worsened over the years.  He testified that later in the day, after he has been up and talking for a few hours, there is increased throat irritation and redness, but not first thing in the morning when he has been examined.  He testified that he has sinusitis that results in watery eyes every day, with his face becoming red and puffy, similar to an allergic reaction.

On December 2, 2014 VA examination, the Veteran reported that he had recurrent laryngitis in service and had a Teflon tube put around the vocal cord.  He reported that he never smoked cigarettes.  He reported that his sore throat had worsened since the previous examination in 2009.  He reported that he had not been treated specifically for his laryngitis or rhinitis, and had not seen an ENT specialist since he left service.  

On physical examination, there was not greater than 50% obstruction of the nasal passage on both sides, complete obstruction of either side, or permanent hypertrophy of the nasal turbinates due to rhinitis.  There were no nasal polyps, and the Veteran had no granulomatous conditions.  Chronic laryngitis was manifested by hoarseness but not inflammation, thickening, nodules, submucous infiltration, or polyps of the vocal cords.  There was no history of laryngectomy, organic aphonia, or injury to the pharynx.  There was no vocal cord paralysis or any other pharyngeal or laryngeal condition.  The diagnoses included allergic rhinitis and chronic laryngitis.  Regarding occupational impact, the examiner noted that the Veteran worked as a supervisor for Verizon and, as a supervisor,  had to speak in front of about 200 people twice daily; his voice would become raspy and annoy him.  The examiner noted that the Board's remand requested an ENT specialist's report and that she was unable to complete the report.  The examination was referred for further action by the specialist.

On January 2015 VA ENT examination, the Veteran reported the onset of hoarseness in 1987.  The Veteran reported that about 5 years earlier he noted hoarseness as the day progressed, especially when he had to talk frequently or above noise.  He denied symptoms of allergic rhinitis, nasal obstruction, facial pain, or rhinorrhea.  

On physical examination, the diagnosis was right true vocal cord lesion.  Chronic laryngitis was manifested by hoarseness and thickening of cords.  There was no history of laryngectomy, permanent tracheostomy, or injury to the pharynx.  There was no laryngeal stenosis and no complete or incomplete organic aphonia.  There was no vocal cord paralysis or any other pharyngeal or laryngeal condition.  The Veteran did not have loss of part of the nose or other scars of the nose exposing both nasal passages, causing loss of part of one ala, or causing other obvious disfigurement.  A laryngeal endoscopy revealed thickening of both true vocal cords, both cords mobile; no polyps or nodules were noted.  The examiner did not note any nasal polyps or greater than 50% obstruction of the nasal passage on both sides or complete obstruction on one side.  Pulmonary function testing results were FEV-1 of 71 to 80 percent predicted; the Flow-Volume Loop was not compatible with upper airway obstruction; the laryngitis did not impair pulmonary function.  The examiner opined that the Veteran's laryngeal condition impacts his ability to work in that he notes increasing hoarseness as the day progresses, especially if he uses his voice frequently or talks loudly.  The examiner opined that the laryngitis is manifested by intermittent inability to communicate by speech, especially after loud or prolonged talking.

The January 2015 VA examiner ordered additional testing, the results of which were reported on March 2015 follow-up treatment.  A RAST panel was completely negative.  A barium swallow showed esophageal dysmotility and GE reflux was not elicited.  Video stroboscopy revealed bilateral sulci/scarring vibrating surfaces of the vocal folds resulting in stiffness/incomplete glottic closure and muscle tension; the assessment was dysphonia; voice therapy sessions were recommended and, if not effective, then vocal fold injection should be considered.  The Veteran had not noted any significant improvement in his voice since he began taking Prilosec 2 months earlier.  He admitted to vocal abuse at work, as he frequently talked loud.  On physical examination, the oral cavity was benign.  The voice still had a moderately dysphonic quality.  The neck was supple without masses or adenopathy.  Fiberoptic laryngoscopy showed the nose and nasopharynx were normal; the true vocal cords appeared thickened with a sulcus running through the length of each vocal cord and the vocal cords appeared stiff; there was no evidence of any tumor or ulceration.  The impression was dysphonia secondary to the noted vocal cord changes, probably secondary to a laryngoscopy and biopsy performed in 1987.  There was no evidence of any vocal cord injection.  The examiner opined that the Veteran's hoarseness is a result of Ii-hoarseness with thickening of the vocal cords, with no evidence for nodules, polyps, or premalignant changes on biopsy.  

Based on this evidence, a March 2015 rating decision granted a 30 percent rating for laryngitis effective December 2, 2014, the date of the VA general medical examination.  The AOJ noted that, although the increased symptomatology was not shown until the follow-up specialist examination in January 2015, this scheduling was not under the Veteran's control, and therefore assigned the effective date of the December 2014 VA examination for the increased rating for laryngitis.

Additional VA and non-VA treatment records throughout the appeal period reflect symptomatology similar to that noted on the VA examinations cited above.  

Ratings for laryngitis

The Veteran's service-connected chronic laryngitis is rated under Code 6516.  Under that Code, a 10 percent rating is warranted for hoarseness with inflammation of cords or mucous membrane.  A (maximum) 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.  Code 6516 specifically allows only a maximum 30 percent rating unless there are exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321.

At the outset, the Board notes that Codes 6518, 6519, 6520, and 6521 do not have applicability in this matter, as there is no evidence of total laryngectomy, complete organic aphonia, stenosis of the larynx, or injury to the pharynx (i.e., the pathology addressed by those Codes).

The evidence outlined above shows that prior to December 2, 2014, symptoms of the Veteran's laryngitis did not meet or approximate the criteria for a 10 percent rating under Code 6515.  Although hoarseness was consistently noted and reported on each VA examination and the Veteran's lay statements and testimony, it is not shown prior to the December 2014/January 2015 VA examinations that he had inflammation of the vocal cords or mucous membrane, or thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Inflammation or thickening of the cords was not noted on 2009 VA examinations, and there is no evidence of such findings in any (VA or non-VA) treatment records prior to December 2, 2014 .  The preponderance of the evidence (including the Veteran's self-reports of symptoms and impairment) is against the assignment of a compensable rating for laryngitis prior to December 2, 2014.
The assignment of the maximum schedular rating for laryngitis from December 2, 2014 raises an issue of whether referral of the claim to the Director of Compensation for consideration of an extraschedular rating is warranted.  The Board's review of the evidence of record in the matter found that such referral is not necessary.  There is no evident showing or allegation of symptoms or functional impairment not encompassed by the schedular criteria.  VA examiners have not opined that the Veteran is unable to work due to the laryngitis, and the symptoms the Veteran has reported are all encompassed by the schedular criteria.  While the disability does impact on his work, as noted by examiners, the impact is not of such nature as to warrant referral; marked interference with employability is neither suggested by the record, nor alleged.  Accordingly, referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against the assignment of a compensable rating for laryngitis prior to December 2, 2014 and/or a rating in excess of 30 percent from that date, and the appeal in the matter must be denied. 

Rating for allergic rhinitis

Rhinitis (allergic or vasomotor) is rated under Code 6522.  A 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted if there are nasal polyps.  38 C.F.R. § 4.97.

At the outset, the Board notes that the record includes references to sinusitis in the Veteran's reporting of symptoms.  Sinusitis is a separate (and separately rated) disability entity for which service connection has not yet been established; disability due to sinusitis may not be considered in rating the rhinitis at issue.  

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show that the Veteran's allergic rhinitis resulted in greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, so as to meet the criteria for a 10 percent rating.  [And nasal polyps have not been noted at any time, so as to meet the criteria for a 30 percent rating.]  The Board notes the lay statements submitted by the Veteran in support of this claim detailing the types of problems that result from the Veteran's disability.  The symptoms described do not meet the criteria for a compensable rating; thus the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's allergic rhinitis has at any time been manifested by greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side (or approximating such levels of severity).  Consequently, a compensable rating is not warranted.  38 C.F.R. § 4.31.  

Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2014

When a veteran has been assigned two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10-percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  

Prior to December 2, 2014, the Veteran's sole service connected disabilities were laryngitis and allergic rhinitis, each rated 0 percent.  A March 2015 rating decision granted a 30 percent rating for laryngitis effective December 2, 2014, and the matter of entitlement to 10 percent rating under 38 C.F.R. § 3.324 from that date is moot.

On July 2009 VA examination the examiner opined that the Veteran's laryngitis had a significant impact on his usual occupation as a supervisor, because he was expected to give instructions but due to hoarseness associated with the laryngitis by the end of the day found it difficult to speak.  Regarding rhinitis, on July 2009 respiratory system examination, while the examiner opined that the disability had no significant effect on the Veteran's occupation, the provider went on to opine that its effect on daily activity functioning was that it disrupted the Veteran's ability to sleep.  The examiner noted that the Veteran's sleep difficulties were from postnasal drip and allergies, not from sleep apnea.  The Board observes that it may considered within the realm of general common knowledge (and does not require medical expertise) that inability to enjoy a full night's sleep would have an impact on concentration and productivity on the following day.  Therefore, the allergic rhinitis likewise is clearly shown to have been of such nature as to clearly interfere with employability.  The examinations in 2015 were conducted at a point in time when entitlement under 38 C.F.R. § 3.324 was no longer for consideration.  As both the laryngitis and the allergic rhinitis are shown to have been of a nature as to interfere with employability, during the period prior to December 2, 2014 the criteria for a 10 percent rating under § 3.324 were met.


ORDER

A compensable rating for laryngitis prior to December 2, 2014, and a rating in excess of 30 percent from that date, are denied.

A compensable rating for allergic rhinitis is denied.

A 10 percent rating under 38 C.F.R. § 3.324 is granted for the period prior to December 2, 2014, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


